The husband may waive the provisions of his wife's will in his favor by writing filed within one year after her decease, "and not afterwards, unless the judge of probate, upon petition and for good cause shown, shall extend the time." P. S., c. 186, s. 13; Ib., c. 195, s. 14. The plaintiff's petition for leave to file a waiver of the will after the expiration of the year having been denied by the probate court, he duly appealed to and prosecuted his appeal in the superior court. That court, upon hearing, made a special finding of facts and held that the facts found did "not constitute, either as matter of fact or of law, a good cause shown for extending the time in which to waive the provisions of the will," and dismissed the appeal. To the foregoing finding and the order dismissing the appeal, and to the refusal of the court to enter an order sustaining the appeal and reversing the decree of the probate court, the plaintiff excepted. It is conceded that the exception does not raise any question as to the accuracy of the special facts found and stated in the case. There are no exceptions to evidence or procedure, and the only question presented is whether the conclusion of the court that good cause had not been shown was legal error.
Prior to the Public Statutes (1891) there was no statutory limitation of the time within which either husband or wife might waive the other's will and take instead the rights under the statute which depended upon such waiver (G. L., c. 202, ss. 7-10, 15, 16), unless it appeared that the provisions of the will were intended to be in addition to those of the statute. Brown v. Brown, 55 N.H. 106; G. L., c. 202, s. 18. But conduct inconsistent with an intent to waive the will was regarded as an election to hold under the will. Hovey v. Hovey, 61 N.H. 599. The uncertainty whether the rights of the survivor were to be determined by the statute or the will, in the absence of any definite act establishing such election, tended to delay the settlement estates and was without doubt the cause of the statutory addition. This prescribed a rule of evidence, under which the absence written waiver on file at the end of the year conclusively established an election to take under the will. As the right was purely statutory, the legislature had power to withdraw it altogether, or to impose such limitations upon its exercise as might seem to them just. It is apparent that there might be cases in which the right of election could not be intelligently exercised, and other cases where without fault the survivor might neglect or be unable to file the waiver, within the year. In such circumstances a strict application of the rule might produce injustice if *Page 381 
no relief could be afforded. To provide for such cases is the object of the clauses which authorize the probate court to extend the time for filing such waiver "for good cause shown."
The expression "good cause shown" is not common in the statute law of the state. The only use of it that has been found which has been construed by the court is in the statute relating to costs. "In all actions or petitions in the supreme court, costs may, on motion and good cause shown, be limited," etc. G. S., In Whitcher v. Benton, 50 N.H. 25, 27, it is said, in substance, that whatever would make it appear just and reasonable that costs should be limited would be good cause for so doing. In Forester v. Farquhar, [1893] 1 Q. B. 564, 567, in construing a rule authorizing the court to limit costs "for good cause shown," it is said: "No nearer and no closer definition can be given than that there will be good cause whenever it is fair and just as between the parties that it should be so." See Jones v. Curling, 13 Q. B. Div. 262, 267. Considering the manifest reason of the provision, the probable legislative purpose, and the definition of the term already given by this court and others, it appears probable that it was intended that permission to file the waiver after the year should be given whenever it would be reasonable and just to do so; in other words, when justice required it.
What justice requires is a question of fact which is finally determined by the tribunal trying that fact (Cook v. Lee, 72 N.H. 569), whether the question be one of costs (Nutter v. Varney, 64 N.H. 334), the allowance of an amendment (P. S., c. 222, s. 8; Morgan v. Joyce, 66 N.H. 476), whether permission should be granted to prosecute a claim against the estate of a deceased person after the time limited by law (P. S., c. 191, s. 27; Libby v. Hutchinson, 72 N.H. 190, 192), whether a new trial should be granted in any case (P. S., c. 230, s. 1; Ela v. Ela, 72 N.H. 216), or whether one claiming damages under the traveler's statute should be permitted to file notice thereof. P. S., c. 76, s. 8; Boyd v. Derry, 68 N.H. 272. What justice requires, whenever the question arises, is "a proper subject for investigation in the superior court; but it presents no question of law for determination in this court." Fulton Pulley Co. v. Machine Co.,71 N.H. 384; First Nat'l Bank v. Savings Bank, 71 N.H. 547, 551; Priest v. Railroad, 71 N.H. 114, 116; Carr v. Adams, 70 N.H. 622; Story v. Railroad,70 N.H. 364, 367; Parsons v. Durham, 70 N.H. 44, 46; Jaquith v. Benoit,70 N.H. 1; Hale v. Jaques 69 N.H. 411, 412; Lawson v. Kimball, 68 N.H. 549,551; State v. Collins, 68 N.H. 46; Broadhurst v. Morgan, 66 N.H. 480; State v. Stone, 65 N.H. 124, 126; Powers v. Holt, 62 N.H. 625; Davis v. Dyer,62 N.H. 231; Page v. Whidden, *Page 382 59 N.H. 507; Webster v. Webster, 58 N.H. 247; Brooks v. Howard, 58 N.H. 91; Eames v. Stevens, 26 N.H. 117, 121. It has been held that a statute which directs that a court may do a thing on good cause shown vests a discretion in the court. People v. Sessions, 62 How. Pr. 415; Kendall v. Briley,86 N.C. 56; Kerchner v. Singletary, 15 S.C. 535. "Judicial discretion, in its technical legal sense, is the name of the decision of certain questions of fact by the court." Darling v. Westmoreland, 52 N.H. 401,408; Bundy v. Hyde, 50 N.H. 116, 120. It is in fact conceded in the plaintiff's brief, that whether good cause exists in a given case is a question of fact. This conclusion, assented to by the plaintiff and supported by the authorities, is decisive of his exception.
Whether good cause was shown — what justice required — has been found as a fact from the evidentiary facts reported, by the tribunal having jurisdiction to find the fact. Such a finding, if supported by any competent evidence, cannot be set aside except under such circumstances as would authorize the setting aside of the verdict of a jury as against the weight of the evidence, i.e., that the result was produced by passion, partiality, or corruption, or that the trier of fact unwittingly fell into a plain mistake. Colburn v. Groton, 66 N.H. 151, 154; Norris v. Clark,72 N.H. 442, 444.
In this case the appellant was the moving party; the burden was on him to establish his contention. The question, therefore, is not whether some fact found authorizes or requires the dismissal of his appeal, because the absence of sufficient evidence to prove the affirmative of the issue to the satisfaction of the trier of fact is as fatal to his case as the most conclusive evidence against his claim could be. The question is not whether this court, sitting as triers of the fact, would have found the same or a different verdict upon the facts stated, but merely whether any fact or facts reported so conclusively establish that justice requires the granting of the plaintiff's petition, that the refusal to do so upon all the facts found, with all the inferences that might with reason be drawn from them, is plainly unreasonable. In other words, is it apparent that the court unwittingly fell into a plain mistake, or is any fact found inconsistent as matter of law with the verdict (Concord Coal Co. v. Ferrin, 71 N.H. 33,35); for no other ground upon which the conclusion of the court can be reversed is suggested.
By the will and codicil, the plaintiff was given the real estate in fee, subject to a life estate in one half to Mrs. Hale, Mrs. Jaques' mother. After deducting pecuniary legacies, he was also given a life estate in one half of the personal property, the other *Page 383 
half being given to Mrs. Hale for life, remainder to Mrs. Chandler. The problem presented to the petitioner was whether he should take such estate, or one half of the whole, both real and personal, in fee. He was informed as to his rights and, it is found, must have understood it was for his pecuniary advantage to insist upon his distributive share under the statute, while it was for the ultimate advantage of Mrs. Chandler that the will should not be waived. It was alleged that the parties interested to have the appellant abide by the will entertained feelings of hostility toward him, which they Concealed for the purpose of inducing him to forego his right to waive the will, and it is found that if during the year Mr. Jaques had anticipated the legal controversies and bitter feelings which have since developed, he would have waived the will. But the charge of concealment for the purpose of inducing Mr. Jaques not to waive the will is not found to be proved. It is found it was not proved. Whatever resentment or ill feeling arose during the year, it is found Mr. Jaques as a reasonable man ought to have anticipated would result from the course pursued by him. Much of the trouble arose from the fact that the parties directly interested were co-executors and were of such temperament that they could not work together without irritation, friction, and ill feeling. This, it is found, both parties must have known. A waiver of the will while both parties remained executors would probably not have lessened the difficulties encountered. Substantially the same, if not greater, trouble would probably have ensued in a division of the property which gave one half in fee to Mr. Jaques, as in attempting to make one which gave him half for life. Most of the controversies appear to have arisen since the year expired.
It is further claimed that within the year Mr. Jaques did not know the value of the estate. Upon this point it is found that Mr. Jaques had full knowledge respecting his wife's property, and that there was no fact relating to its nature, location, situation, or amount, of which he was ignorant during the year after her death. This finding would seem to be conclusive. The argument, however, is based upon another finding as to the securities of the estate. A considerable portion of the estate consisted of stock in the Manhattan Brass Company and of a claim against that company for money loaned. It is found that at the time of Mrs. Jaques' death Mr. Jaques could not accurately estimate the value of this portion of the estate. There has been no change in the value of this portion of the estate, except what has been brought about by improved management and business conditions. It appeared that Mr. Jaques was a stockholder and officer in the Brass Company for many years, and had full knowledge of and *Page 384 
was familiar with all its financial and business interests. It is not found that Mr. Jaques was misled in any way, or that if he had anticipated the improvement in the value of the stock and claim, which it appears to have been conceded took place, he would have waived the will. In the absence of such findings, it cannot be held as matter of law that he should be permitted to waive the will because of such change which, so far as appears, may have been anticipated by him. The substance of both claims is the same — a change in the situation after the year. If such a change is evidence which would authorize a decree for the plaintiff, — a point not now decided, — it does not require it as matter of law.
The question between the parties was one of fact. That fact has been tried and determined, without exception to any ruling of law by the trial court. An exception to the finding of fact upon evidence, even if the evidence is complex and conflicting, does not invoke the jurisdiction of this court. Searles v. Churchill, 69 N.H. 530.
Exception overruled.
WALKER and YOUNG, JJ., did not sit: the others concurred.